Matter of Piper S. (Victoria S.) (2021 NY Slip Op 02531)





Matter of Piper S. (Victoria S.)


2021 NY Slip Op 02531


Decided on April 28, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2019-10738
 (Docket Nos. N-16227-15, N-16229-15)

[*1]In the Matter of Piper S. (Anonymous). Westchester County Department of Social Services, petitioner-respondent; 
andVictoria S. (Anonymous), appellant, et al., respondent.


Victoria S., Allentown, Pennsylvania, appellant pro se.
John M. Nonna, County Attorney, White Plains, NY (David H. Chen and Jonathan W. Campozano of counsel), for petitioner-respondent.
Jo-Ann Cambareri, White Plains, NY, attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Westchester County (Arlene A. Gordon-Oliver, J.), dated July 29, 2019. The order denied the mother's motion to vacate a permanency hearing order of the same court dated February 22, 2019, which discharged the subject child to the custody of the father.
ORDERED that the order is affirmed, without costs or disbursements.
The mother's contentions with respect to an underlying order of fact-finding and disposition dated September 1, 2017, and an order dated August 23, 2018, denying her motion, inter alia, to vacate the order of fact-finding and disposition are not properly before this Court (see Matter of Amollyah B. [Tiffany R.], 161 AD3d 1558; Matter of Lucinda A. [Luba A.], 120 AD3d 492; cf. Matter of Ricardo T., Jr. [Ricardo T., Sr.], 172 AD3d 732).
The mother's remaining contentions are without merit.
DILLON, J.P., MILLER, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court